DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 9-14 are allowed.

Claim Objections
Claim 9 is objected to because of an informality. It is suggested Applicants amend the claim as follows:
-- calculate a first relevance score output for the data features in the first neural network layer, the first neural network layer having a first rigor level for each of the data features; --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200356803 A1 - hereinafter "Yang", in view of US 20180121799 A1 - hereinafter "Hashimoto".

With respect to claim 1, Yang teaches,
A system for attention-based layered neural network classification, the system comprising: - Fig. 1
a sequence of layered neural networks; and - [0036]; Fig. 5
a controller configured for controlling data routed through the sequence of layered neural networks, the controller comprising a memory device with computer-readable program code stored thereon, a communication device connected to a network, and a processing device, wherein the processing device is configured to execute the computer-readable program code to: - Fig. 1
receive interaction data comprising data features, wherein the data features are distinct characteristics of the interaction data; - "At a process 310, a plurality of profiles is accessed. Each of the plurality of profiles contains data associated with a respective entity." [0021] "...In some examples, when the profiles are associated with merchants (e.g., the entities) who may purchase goods and/or services from a financial services provider (e.g., a bank, a transaction processor, an entity such as PayPal, Inc., and/or the like), the data may include information such as...interaction profiles (e.g., number and/or dates of inbound communications) ...In some examples, merchant, customer, and/or similar profiles may also be used to perform fraud prediction..." [0022]. "At a process 320, each of the profiles accessed during process 310 is processed and analyzed." [0023]. "At the process 322, the data in a profile (e.g., a profile 410) is separated based on a plurality of analysis factors....Each of the analysis factors corresponds to a different facet and/or way of evaluating the entity associated with the profile." [0024]
input data features into the sequence of layered neural networks, - "As shown in FIG. 5, the neural networks 500 include a plurality of analysis factor neural networks 510a-510n and an overall output layer 580." [0036]. "As further shown, each of the analysis factor neural networks 510a-510n has a similar internal structure. Focusing on analysis factor neural network 510a, analysis factor neural network 510a receives an input 520a at an input layer 530a. Input 520a corresponds to the data from a profile that is relevant to the analysis factor being considered by analysis factor neural network 510a." [0037] "According to some embodiments, each of the other analysis factor neural networks 510b-510n include a structure and/or function similar to that of analysis factor neural network 510a. For example, as shown in FIG. 5, analysis factor neural network 510n receives input 520n at an input layer 530n. In some examples, input 520n may be the same, partially overlap, and/or be different from input 520a depending upon how the input is separated before being passed to analysis factor neural networks 510a and 510n." [0043]
calculate a relevance score output for at least one of the data features at each layer of the sequence of layered neural networks; and - "Referring back to FIG. 5, the output of the last analyzer layer in the serial chain (e.g., analyzer layer 549a) is passed to an output layer 560a...Output layer 560a then generates the factor scores 570a corresponding to the analysis factor being implemented by analysis factor neural network 510a." [0042]. "According to some embodiments, each of the other analysis factor neural networks 510b-510n include a structure and/or function similar to that of analysis factor neural network 510a...The output of analyzer layer is then passed to an output layer 560n, which generates factor scores 570n corresponding to the analysis factor being implemented by analysis factor neural network 510n." [0043]
integrate the relevance score output from each layer of the sequence of layered neural networks to generate a total relevance score output. - "At the process 326, an overall score for each of the targets is determined. In the examples of FIG. 4, the factor scores 440 from multi-factor data analyzer 430 are passed to an overall analyzer 450 to generate an overall score 460 for each of the targets. In some examples, the overall score for each of the targets corresponds to a combination and/or an aggregation of the separate factor scores for that respective target." [0030]; Fig. 5
Yang does not explicitly teach wherein each sequential layer of the sequence of layered neural networks comprises a heightened rigor level for at least one of the data features;
However, in the analogous field of neural networks, Hashimoto teaches:
"FIG. 1 illustrates aspects of a joint-many task neural network model 100 that performs increasingly complex NLP tasks at successive layers. In implementations, model 100 is a stacked long-short-term-memory (“LSTM”) sentence processor that is stacked in layers according to a linguistic hierarchy, with bypass connections that deliver input to underlying layers together with embedding outputs of the underlying layers to overlaying layers. The linguistic hierarchy builds from the words (data features) in the sentence (e.g., sentence.sub.1 or sentence.sub.2), to the parts of speech, to the chunks of the sentence, to dependency links between the words and their dependency parents, to labels on the dependency links." [0039]; Fig. 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Yang with Hashimoto's teachings because doing so would provide Yang's system with the ability to increase parallelization and improve computational efficiency, as suggested by Hashimoto [0039].

With respect to claims 4 and 18, Yang teaches,
wherein the sequence of layered neural networks comprises a first neural network layer and a second neural network layer, wherein an output from the first neural network layer is input into the second neural network layer. - "Analyzer layers 541a-549a are arranged in a serial chain from analyzer layer 541a through 549a. As a first one of the analyzer layers 541a-549a in the serial chain, analyzer layer 541a receives just the output from input layer 530a. Each of the other analyzer layers 542a-549a receives at least the output from a previous analyzer layer 542a-548a." [0038]; Fig. 5

With respect to claims 5 and 19, Hashimoto teaches,
wherein the first neural network layer comprises a first rigor level and the second neural network layer comprises a second rigor level, and wherein the second rigor level is higher than the first rigor level for at least one of the data features. - "FIG. 1 illustrates aspects of a joint-many task neural network model 100 that performs increasingly complex NLP tasks at successive layers." [0039]

With respect to claim 7, Hashimoto teaches,
wherein the interaction data comprises resource transfer data, and wherein the sequence of layered neural networks is configured to identify patterns in the interaction data associated with potential misappropriation. - "...In some examples, when the profiles are associated with merchants (e.g., the entities) who may purchase goods and/or services from a financial services provider (e.g., a bank, a transaction processor, an entity such as PayPal, Inc., and/or the like), the data may include information such as...interaction profiles (e.g., number and/or dates of inbound communications) ...In some examples, merchant, customer, and/or similar profiles may also be used to perform fraud prediction..." [0022].

With respect to claim 15, Yang teaches,
A computer-implemented method for attention-based layered neural network classification, the computer-implemented method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Hashimoto, and in view of US 9934462 B1 - hereinafter "Healey".

With respect to claims 2 and 16, Yang does not explicitly teach,
wherein the total relevance score output is a relevance visualization map incorporating the relevance score output from each layer of the sequence of layered neural networks.
However, in the analogous field of neural networks, Healey teaches:
"Each cell (or “block”) in the quilt graph 1112 can represent a potential connection between one node in the input layer 1104 and another node in the hidden layer 1106." (col. 29:14-16)
"Quilt graph 1116 can visually represent connections between the hidden layer 1108 and the output layer 1110." (col. 29:27-29)
"In some examples, a user may be able to select the “Animate” tab 1134 to cause the GUI 1100 to enter an animation mode. An example of a GUI 1702 in animation mode is shown in FIG. 17. In animation mode, GUI 1702 can animate the visualization using aggregate values resulting from multiple inputs into the deep neural network." (col. 31:22-27)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Yang and Hashimoto with Healey's teachings because doing so would provide Yang/Hashimoto's system with the ability to enable users to obtain a better understanding of how a deep neural network is operating, as suggested by Healey (col. 5:29-34).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Hashimoto, and in view of US 10769223 B1 - hereinafter "Patel".

With respect to claims 3 and 17, Yang does not explicitly teach,
wherein the processing device is further configured to execute the computer-readable program code to determine that a level of detail for each data feature has reached a predetermined threshold before generating the total relevance score output.
However, in the analogous field of neural networks, Patel teaches:
"In one aspect, a neural networking model, for example, as describe for FIG. 9, is created or trained by assigning and/or reducing the error of different computational weights to the topics, text, images, words, and other data of a social media posting used to classify life events. Weights could be associated with several nodes and layers, where the nodes are arranged into several layers forming a neural net. Communication among the nodes and layers would take place by inputting weights from lower layer level nodes to higher level layer nodes, thereby determining a final weight or score that is ultimately used to identify and classify the life events. For example, posts having a weight or score above a certain threshold value would be associated with certain life events, and posts below the threshold would not." (col. 6:53-66)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Yang and Hashimoto with Patel's teachings because doing so would provide Yang/Hashimoto's system with the ability to facilitate the collection of user-supplied social media data, as suggested by Patel (col. 3:2-5).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Hashimoto, and in view of WO 2018217019 A1 - hereinafter "Byeon".

With respect to claims 6 and 20, Yang does not explicitly teach,
wherein the processing device is further configured to execute the computer-readable program code to identify an abnormal portion of the relevance score output from a layer of the sequence of layered neural networks, wherein the abnormal portion is input into a subsequent layer of the sequence of layered neural networks.
However, in the analogous field of neural networks, Byeon teaches:
"The output of the fully connected layer FL is input to the output layer 430 and is mapped to the fully connected layer FL through the weight W. Each node of the output layer 430 corresponds to a category of malicious code. The output of each node of the output layer 430 may be a score indicating a probability that the training data or suspicious data input to the neural network 400 is a corresponding malicious code category." (page 7, paragraph 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Yang and Hashimoto with Byeon's teachings because doing so would provide Yang/Hashimoto's system with the ability to detect variant malicious code included in data, as suggested by Byeon (page 2, paragraph 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Hashimoto, and in view of US 6334121 B1 - hereinafter "Primeaux".

With respect to claim 8, Yang does not explicitly teach,
wherein the interaction data comprises user interaction data, and wherein the sequence of layered neural networks is configured to identify patterns in the interaction data associated with potential unauthorized account access.
However, in the analogous field of neural networks, Primeaux teaches:
"An artificial neural network learns a user's usage patterns and integrates these with the security rules. The neural network will recognize normal usage patterns for a particular user. When the commands do not follow the normal usage pattern, the commands used will be checked against the systems's security rules. For example, should someone steal a userid and password, and start using commands in a pattern unusual for the legitimate user, the present invention will detect a difference in the pattern of command usage. When such a difference is detected, it will be compared to the set of security rules and the system will take the appropriate action. All of the activity of the security rules will be logged for the system administrator's review." (col. 2:63-3:8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Yang and Hashimoto with Primeaux's teachings because doing so would provide Yang/Hashimoto's system with the ability to identify suspicious activity on a system by using a neural network to track usage patterns, as suggested by Primeaux (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192